Exhibit 10.10

 

AMENDED AND RESTATED PARENT PLEDGE AGREEMENT

This AMENDED AND RESTATED PARENT PLEDGE AGREEMENT (this “Agreement”) is made
this      day of December, 2006, among Robert R. Black, Sr., as the trustee of
The Robert R. Black, Sr. Gaming Properties Trust u/a/d May 24, 2004 (“Black”)
and The Robert R. Black, Sr. Gaming Properties Trust u/a/d May 24, 2004 (the
“Trust”; Black and Trust, collectively, jointly and severally, “Pledgors” and
each individually “Pledgor”), and WELLS FARGO FOOTHILL, INC., in its capacity as
administrative agent for the Lender Group and the Bank Product Provider
(together with its successors, “Agent”)

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of December 20, 2004
(as amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among B & B B, INC., a
Nevada corporation (“B&BB”), CASABLANCA RESORTS, LLC, a Nevada limited liability
company (“CBR”), OASIS INTERVAL MANAGEMENT, LLC, a Nevada limited liability
company (“OIM”), OASIS INTERVAL OWNERSHIP, LLC, a Nevada limited liability
company (“OIO”), OASIS RECREATIONAL PROPERTIES, INC., a Nevada corporation
(“ORC”), RBG, LLC, a Nevada limited liability company (“RBG”), and VIRGIN RIVER
CASINO CORPORATION, a Nevada corporation (“VRCC”; B&BB, CBR, OIM, OIO, ORC, RBG,
and VRCC, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), the
lenders party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group made
and continue to make certain financial accommodations available to Borrowers
from time to time pursuant to the terms and conditions thereof, and

WHEREAS, Black, Trust, R. Black, Inc., a Nevada corporation (“RBI”), and Agent
previously entered into that certain Parent Pledge Agreement, dated as of
December 20, 2004 (the “Parent Pledge Agreement”), and

WHEREAS, Pledgors wish to amend and restate the Parent Pledge Agreement, subject
to the terms and conditions set forth herein, to, among other things, and to
amend the schedules thereto

WHEREAS, Pledgors own the Investment Related Property (as hereinafter defined
and listed on Schedule 1 attached hereto), and

WHEREAS, in order to induce the Lender Group to continue to make financial
accommodations to Borrowers as provided for in the Credit Agreement, Pledgors
have agreed to grant a continuing security interest in and to the Collateral (as
hereinafter defined) in order to secure the prompt and complete payment,
observance and performance of, among other things, (a) the obligations of
Pledgors arising from this Agreement, (b) the obligations of Borrowers arising
from the Credit Agreement, and the other Loan Documents, (c) all Bank Product
Obligations, and (d) all Obligations of Borrowers (including, without
limitation, any interest, fees or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding), plus reasonable attorneys fees
and expenses if the obligations represented thereunder are collected by law,
through an attorney-at-law, or under advice therefrom (clauses (a), (b), (c),
and (d) being hereinafter referred to as the “Secured Obligations”), by the
granting of the security interests contemplated by this Agreement, and

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:


--------------------------------------------------------------------------------




1.             Defined Terms. All capitalized terms used herein (including,
without limitation, in the preamble and recitals hereof) without definition
shall have the meanings ascribed thereto in the Credit Agreement.  In addition
to those terms defined elsewhere in this Agreement, as used in this Agreement,
the following terms shall have the following meanings:

(a)           “Bank Product Obligations” has the meaning specified therefor in
the Credit Agreement.

(b)           “Bank Product Provider” has the meaning specified therefor in the
Credit Agreement.

(c)           “Books” has the meaning specified therefor in Section 2 hereof.

(d)           “Closing Date” has the meaning specified therefor in the Credit
Agreement.

(e)           “Code” means the New York Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(f)            “Collateral” has the meaning specified therefor in Section 2
hereof.

(g)           “Commitment” has the meaning specified therefor in the Credit
Agreement.

(h)           “Convertible Note” means that certain Amended and Restated
Convertible Promissory Note, dated as of December 28, 2005 issued by the Trust
in favor of Gaughan.

(i)            “Convertible Note Pledge Agreement” means that certain Pledge
Agreement, dated as of December 20, 2004, by and between Black and Gaughan, as
Secured Party.

(j)            “Convertible Note Purchase Agreement” means that certain
Convertible Senior Secured Note Purchase Agreement, dated as of December 20,
2004, by and among RBI, Black and Gaughan.

(k)           “Event of Default” has the meaning specified therefor in the
Credit Agreement.

(l)            “Gaming Laws” means all applicable federal, state and local laws,
rules and regulations pursuant to which the Nevada Gaming Authorities possess
regulatory, licensing or permit authority over the ownership or operation of
gaming facilities within the State of Nevada, including, the Nevada Gaming
Control Act, as codified in Chapter 463 of the Nevada Revised Statutes, as
amended from time to time, and the regulations of the NGC promulgated
thereunder.

(m)          “Gaughan” means Michael J. Gaughan, a Nevada resident.

(n)           “Gaughan Liens” means the Liens granted by Black to Gaughan
pursuant to the Convertible Note Pledge Agreement, to secure the Convertible
Note, only so long as Black’s obligations to Gaughan remain outstanding
thereunder.

(o)           “Governing Documents” has the meaning specified therefor in the
Credit Agreement.

(p)           “Governmental Authority” has the meaning specified therefor in the
Credit Agreement.

2


--------------------------------------------------------------------------------




(q)           “Insolvency Proceeding” has the meaning specified therefor in the
Credit Agreement.

(r)            “Investment Related Property” means (i) investment property (as
that term is defined in the Code) in the Pledged Companies, and (ii) all of the
following regardless of whether classified as investment property under the
Code:  all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.

(s)           “Lender Group” has the meaning specified therefor in the Credit
Agreement.

(t)            “Lien” has the meaning specified therefor in the Credit
Agreement.

(u)           “Loan Documents” has the meaning specified therefor in the Credit
Agreement.

(v)           Nevada Gaming Authorities” means the NGC, the NGCB and applicable
county, city and municipal authorities within the State of Nevada possessing
regulatory, licensing or permit authority over the ownership or operation of
gaming activities in the State of Nevada (or any such county, city or
municipality therein).

(w)          “NGC” means the Nevada Gaming Commission.

(x)            “NGCB” means the Nevada State Gaming Control Board.

(y)           “Obligations” has the meaning specified therefor in the Credit
Agreement.

(z)            “Permitted Reorganization Transactions” means (a) the merger of
one Borrower with and into another Borrower, (b) the dissolution and transfer of
assets or properties by a Borrower to another Borrower, (c) the merger of one
Guarantor with and into another Guarantor or into a Borrower, (d) the
dissolution and transfer of assets or properties by a Guarantor to another
Guarantor or a Borrower, or (e) the formation of a holding company (“Holdco”)
that owns the Stock of the Borrowers so long as (i) at least 97% of the Stock of
Holdco is owned by the Permitted Holders, (ii) no Default or Event of Default
shall have occurred and be continuing, (iii) the Stock of Holdco that is owned,
directly or indirectly, by the Permitted Holders is pledged to the Agent on
terms and conditions satisfactory to Agent, (iv) Agent has a first priority
perfected Lien on 65.3% of the Stock of Holdco and a perfected Lien on 32.6% of
the Stock of Holdco subject only to a Lien in favor of Michael Gaughan, but only
so long as the Obligations owing to Michael Gaughn are outstanding, (v) Holdco
executes a joinder to the Credit Agreement and the Security Agreement, (vi)
Holdco owns, directly or indirectly, all of the Stock of Borrowers, (vii) Agent
has a first priority perfected Lien on the Stock owned by Holdco, (vii) Agent
receives opinions of Holdco’s and Borrowers’ counsel in form and substance
satisfactory to Agent, and (viii) Holdco, Robert R. Black, Sr, the Robert Black
Trust, RBI and Borrowers shall have received all approvals or other consents by
any Governmental Authority in connection with the transfer of the Stock from the
Robert Black Trust and RBI to Holdco and the pledge of such Stock to Agent.

(aa)         “Person” has the meaning specified therefor in the Credit
Agreement.

(bb)         “Pledged Companies” means, each Person listed on Schedule 1 hereto
as a “Pledged Company”, together with each other Person, all or a portion of
whose Stock, is acquired or otherwise owned by a Pledgor after the Closing Date.

(cc)         “Pledged Interests” means all of each Pledgor’s right, title and
interest in and to all of the Stock now or hereafter owned by such Pledgor,
regardless of class or designation, including, without limitation, in each of
the Pledged Companies, and all substitutions therefor and replacements thereof,
all proceeds thereof and all rights relating thereto, including, without
limitation, any certificates representing the Stock, the right to request after
the occurrence and during the continuation of an Event of Default that such

3


--------------------------------------------------------------------------------




Stock be registered in the name of Agent or any of its nominees, the right to
receive any certificates representing any of the Stock and the right to require
that such certificates be delivered to Agent together with undated powers or
assignments of investment securities with respect thereto, duly endorsed in
blank by such Pledgor, all warrants, options, share appreciation rights and
other rights, contractual or otherwise, in respect thereof and of all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and cash, instruments,
and other property from time to time received, receivable, or otherwise
distributed in respect of or in addition to, in substitution of, on account of,
or in exchange for any or all of the foregoing.

(dd)         “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit A to this Agreement.

(ee)         “Pledged Operating Agreements” means all of each Pledgor’s rights,
powers, and remedies under the limited liability company operating agreements of
the Pledged Companies that are limited liability companies.

(ff)           “Pledged Partnership Agreements” means all of each Pledgor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.

(gg)         “Proceeds” has the meaning specified thereto in Section 2 hereof.

(hh)         “Robert Black Trust” means the Robert R. Black, Sr. Gaming
Properties Trust u/a/d May 24, 2004.

(ii)           “Security Interest” has the meaning specified thereto in
Section 2 hereof.

(jj)           “Senior Secured Notes” means the Senior Secured Notes due 2011
issued by BB&B, RBG and VRCC pursuant to the Senior Secured Note Indenture.

(kk)         “Senior Secured Note Indenture” means that certain indenture dated
as of December 20, 2004, among the Trustee, Borrowers and their Subsidiaries.

(ll)           Senior Subordinated Notes” means the Senior Subordinated Notes
due 2012 issued by BB&B, RBG and VRCC pursuant to the Senior Subordinated Note
Indenture.

(mm)       “Senior Subordinated Note Indenture” means that certain indenture
dated as of December 20, 2004, among the Trustee, Borrowers and their
Subsidiaries.

(nn)         “Stock” has the meaning specified therefor in the Credit Agreement.

(oo)         “Trustee” means The Bank of New York, in its capacity as trustee
for the holders of the Senior Secured Notes and Senior Subordinated Notes.

(pp)         “Trustee Liens” means the Liens granted by Pledgors to the Trustee
as Collateral Agent under the Senior Secured Note Indenture pursuant to the
Trustee Pledge Agreement, only so long as Pledgors’ obligations remain
outstanding thereunder and to the extent such Lien remains subject to the
Intercreditor Agreement.

(qq)         “Trustee Pledge Agreement” means that certain Parent Pledge
Agreement dated as of the date hereof, by and among Pledgors and the Trustee.

2.             Grant of Security.  Each Pledgor hereby unconditionally grants,
assigns and pledges to Agent, for the benefit of the Lender Group and the Bank
Product Provider, a continuing security interest in

4


--------------------------------------------------------------------------------




(hereinafter referred to as the “Security Interest”), such Pledgor’s right,
title, and interest in and to the following personal property, whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):

(a)           all of such Pledgor’s Investment Related Property in the Pledged
Companies;

(b)           all of such Pledgor’s books and records indicating, summarizing,
or evidencing its Investment Related Property (“Books”);

(c)           all of the proceeds and products, whether tangible or intangible,
of the foregoing, including proceeds of insurance or commercial tort claims
covering or relating to the foregoing, and any and all Investment Related
Property, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to the foregoing Collateral (the
“Proceeds”).  Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes, without
limitation, proceeds of any indemnity or guaranty payable to any Pledgor or
Agent from time to time with respect to any of the Investment Related Property.

3.             Security for Obligations.  This Agreement and the Security
Interest created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter.  Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Obligations and would be owed by Borrowers, or any
of them, to Agent, the Lender Group, the Bank Product Provider or any of them,
but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Borrower.

4.             Pledgors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each of the Pledgors shall remain liable under the
contracts and agreements included in the Collateral, including, without
limitation, the Pledged Operating Agreements and the Pledged Partnership
Agreements, to perform all of the duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by Agent or
any other member of the Lender Group of any of the rights hereunder shall not
release any Pledgor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) none of the members of the
Lender Group shall have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
of the members of the Lender Group be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.  Without limiting the
generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including, without
limitation, all voting, consensual, and dividend rights, shall remain in the
applicable Pledgor until the occurrence and continuation of an Event of Default
and until Agent shall notify the applicable Pledgor of Agent’s exercise of
voting, consensual, and/or dividend rights with respect to the Pledged Interests
pursuant to Section 10 hereof.

5.             Representations and Warranties.  Each Pledgor, jointly and
severally, hereby represents and warrants as follows:

(a)           The exact legal name of each of the Pledgors is set forth on the
signature pages of this Agreement or a written notice provided to Agent pursuant
to Section 6.5 of the Credit Agreement.

5


--------------------------------------------------------------------------------




(b)           This Agreement creates a valid security interest in the Collateral
of each of the Pledgors, to the extent a security interest therein can be
created under the Code, securing the payment of the Secured Obligations.  Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code,  all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Pledgor, as a debtor, and Agent, as secured party, in
the jurisdictions listed next to such Pledgor’s name on Schedule 2 attached
hereto.  Upon the making of such filings, Agent shall have a first priority
(subject to the Gaughan Liens) perfected security interest in the Collateral of
each Pledgor to the extent such security interest can be perfected by the filing
of a financing statement.

(c)           Except for the Security Interest created hereby, each Pledgor is
and will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than the Gaughan Liens and the Trustee
Liens, of the Pledged Interests indicated on Schedule 1 as being owned by such
Pledgor and, when acquired by such Pledgor, any Pledged Interests acquired after
the Closing Date; (ii) all of the Pledged Interests are duly authorized, validly
issued, fully paid and nonassessable and the Pledged Interests constitute or
will constitute the percentage of the issued and outstanding Equity Interests of
the Pledged Companies of such Pledgor identified on Schedule 1 hereto as
supplemented or modified by any Pledged Interests Addendum; (ii) such Pledgor
has the right and requisite authority to pledge, the Investment Related Property
pledged by such Pledgor to Agent as provided herein; (iii) all actions necessary
or desirable to perfect, establish the first priority of, or otherwise protect,
Agent’s Liens in the Investment Related Collateral, and the proceeds thereof,
have been duly taken, (A) upon the execution and delivery of this Agreement; (B)
upon the taking of possession by Agent of any certificates constituting the
Pledged Interests, to the extent such Pledged Interests are represented by
certificates, together with undated powers endorsed in blank by the applicable
Pledgor; and (C) upon the filing of financing statements in the applicable
jurisdiction set forth on Schedule 2 attached hereto for such Pledgor with
respect to the Pledged Interests of such Pledgor that are not represented by
certificates, and (iv) each Pledgor has delivered to and deposited with Agent
(or, with respect to any Pledged Interests created after the Closing Date, will
deliver and deposit in accordance with Sections 6(a) and 7 hereof) all
certificates representing the Pledged Interests owned by such Pledgor to the
extent such Pledged Interests are represented by certificates, and undated
powers endorsed in blank with respect to such certificates; other than the
certificates representing the Pledged Interests securing the Gaughan Liens,
which shall not be required to be delivered to the Agent until the release or
termination of the Gaughan Liens.

(d)           Except for such authorizations, consents and other actions as
those described in Section 23 hereof and as shall have been obtained and shall
be in effect, no authorization, consent, approval or other action by, and no
notice to or registration, recordation or filing with, any Governmental
Authority is required for (i) the due execution, delivery and performance by
each Pledgor of this Agreement, (ii) the grant by each Pledgor of the Security
Interest granted by this Agreement, (iii) the perfection of such Security
Interest (except for the filing of any appropriate financing statements) or (iv)
the exercise by the Lender Group and the Bank Product Providers of their rights
and remedies under this Agreement; in each case under clauses (i) through (iv)
above, except as may be required by applicable Gaming Laws or except as may be
required in connection with such disposition of Investment Related Property by
laws affecting the offering and sale of securities generally.

(e)           The Robert Black Trust is validly existing and has not been
revoked.

6.             Covenants.  Each Pledgor, jointly and severally, covenants and
agrees with Agent and the Lender Group that from and after the date of this
Agreement and until the date of termination of this Agreement in accordance with
Section 21 hereof:

(a)           Possession of Collateral.  In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral (as
such term may be defined in the Code), Investment Related Property, or Chattel
Paper (as such term may be defined in the Code), and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable

6


--------------------------------------------------------------------------------




Pledgor, immediately upon the request of Agent and in accordance with Section 8
hereof, shall execute such other documents as shall be requested by Agent in its
Permitted Discretion or, if applicable, endorse and deliver physical possession
of such Negotiable Collateral (as such term may be defined in the Code),
Investment Related Property, or Chattel Paper (as such terms may be defined in
the Code) to Agent, together with such undated powers endorsed in blank as shall
be requested by Agent; provided, however, that so long as the Gaughan Liens
remain outstanding, such Pledgor will not be required to deliver the
certificates representing the Pledged Interests securing the Gaughan Liens until
the release or termination of the Gaughan Liens.

(b)           Investment Related Property.

(i)            If any Pledgor shall receive or become entitled to receive any
Pledged Interests after the Closing Date, it shall promptly (and in any event
within 2 Business Days of receipt thereof) deliver to Agent a duly executed
Pledged Interests Addendum identifying such Pledged Interests;

(ii)           All sums of money and property paid or distributed in respect of
the Investment Related Property which are received by any Pledgor shall be held
by the Pledgors in trust for the benefit of Agent segregated from such Pledgor’s
other property, and such Pledgor shall deliver it forthwith to Agent in the
exact form received; provided, however, that cash dividends received by any
Pledgor, if and to the extent they are not prohibited by the Credit Agreement,
may be retained by such Pledgor so long as no Event of Default has occurred or
is continuing;

(iii)          Each Pledgor shall promptly deliver to Agent a copy of each
notice or other communication received by it in respect of any Pledged
Interests;

(iv)          No Pledgor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests other than
pursuant to the Loan Documents;

(v)           Each Pledgor agrees that it will cooperate with Agent in obtaining
all necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof; and

(vi)          As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
all limited liability company or partnership interests, issued each Pledgor,
jointly and severally, hereby represents, warrants and covenants that the
Pledged Interests issued pursuant to such agreement (A) are not and shall not be
dealt in or traded on securities exchanges or in securities markets, (B) do not
and will not constitute investment company securities, and (C) are not and will
not be held by such Pledgor in a securities account.  In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.

(c)           Transfers and Other Liens.  Pledgors shall not (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral, except in connection with a Permitted
Reorganization Transaction or (ii) create or permit to exist any Lien upon or
with respect to any of the Collateral of any of Pledgors, except for the Gaughan
Liens, the Trustee Liens, and Permitted Reorganization Transactions.  The
inclusion of Proceeds in the Collateral shall not be deemed to constitute
Agent’s consent to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Loan Documents.

7


--------------------------------------------------------------------------------




(d)           Other Actions as to Any and All Collateral.  Each Pledgor shall
promptly (and in any event within 2 Business Days of acquiring or obtaining such
Collateral) notify Agent in writing upon acquiring or otherwise obtaining any
Collateral after the date hereof consisting of Investment Related Property and,
upon the request of Agent and in accordance with Section 8 hereof, promptly
execute such other documents, or if applicable, deliver certificates evidencing
any Investment Related Property in accordance with Section 6 hereof and do such
other acts or things deemed necessary or desirable by Agent to protect Agent’s
Security Interest therein.

(e)           Restrictions on Fundamental Changes.  No Pledgor shall (i) enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock, (ii) liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution), (iii) convey, sell, lease, license, assign,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of any of the Collateral of any of
Pledgors, or (iv) suspend or go out of a substantial portion of its or their
business, except in connection with a Permitted Reorganization Transaction.

(f)            Change Name.  No Pledgor shall change, and no Pledgor shall cause
any Borrower’s or any of its Subsidiaries’ to change, its name, organizational
identification number, state of organization, or organizational identity;
provided, however, that a Borrower or a Subsidiary of a Borrower may change its
name upon at least 30 days prior written notice by Administrative Borrower to
Agent of such change, and so long as, at the time of such written notification,
such Borrower or such Subsidiary provides any financing statements necessary to
perfect and continue perfected the Agent’s Liens.

(g)           Records.  Each Pledgor shall at all times keep at least one
complete set of its records concerning substantially all of the Collateral at
the location set forth on Schedule 3 hereto, and not change such location or
such records without giving Agent at least thirty (30) days prior written notice
thereof.

(h)           Additional Stock.  Each Pledgor shall, to the extent it may
lawfully do so, use its best efforts to prevent the Pledged Companies from
issuing additional Stock or Proceeds, except for cash dividends or other
distributions, if any, that are not prohibited by the terms of the Credit
Agreement to be paid by the Pledged Companies to Pledgors.

(i)            Amendment of Governing Documents.  Pledgors shall not permit the
Pledged Companies to (i) authorize the amendment of or amend the Governing
Documents of the Pledged Companies to provide that the Stock of such Pledged
Company is governed by Article 8 of the Code, or (ii) authorize the issuance of
or issue certificates evidencing the Stock of the Pledged Companies unless such
certificates have been pledged and delivered to Agent pursuant to the terms of
this Agreement.

(j)            Amendment of Documents.  Pledgors shall not cause, permit, or
suffer, directly or indirectly, any amendment to the Convertible Note, the
Convertible Note Pledge Agreement, or the Convertible Note Purchase Agreement
without the prior written consent of Agent, which consent shall not be
unreasonably withheld.

(k)           Revocation of Trust.  Black shall, to the extent he may lawfully
do so, use his best efforts to prevent the revocation of the Robert Black Trust.

(l)            Gaming Laws.  Each Pledgor shall obtain, as promptly as
practicable following the date hereof, the applicable approvals of the Nevada
Gaming Authorities, as referred to in Section 23 hereof, required to authorize
the pledge of the Investment Related Property in this Agreement and shall
promptly execute any and all such instruments and documents, deliver any
certificates and do all such other acts or things deemed necessary, appropriate
or desirable by the Nevada Gaming Authorities to obtain such approvals.

7.             Relation to Other Security Documents.  The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

8


--------------------------------------------------------------------------------




(a)           Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

8.             Further Assurances.

(a)           Each Pledgor agrees that from time to time, at its own expense,
such Pledgor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that Agent may
reasonably request, in order to perfect and protect any Security Interest
granted or purported to be granted hereby or to enable Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.

(b)           Each Pledgor authorizes the filing of such financing or
continuation statements, or amendments thereto, and such Pledgor will execute
and deliver to Agent such other instruments or notices, as may be necessary or
as Agent may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.

(c)           Each Pledgor authorizes Agent to file, transmit, or communicate,
as applicable, financing statements and amendments describing the Collateral as
all ownership interest of such Pledgor in each of B&BB, RBG, and VRCC, and the
proceeds thereof or words of similar effect, in order to perfect Agent’s
security interest in the Collateral without such Pledgor’s signature.  Each
Pledgor also hereby ratifies its authorization for Agent to have filed in any
appropriate jurisdiction any financing statements filed prior to the date
hereof.

(d)           Each Pledgor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent, subject to such Pledgor ‘s rights under Section
9-509(d)(2) of the Code.

9.             Agent’s Right to Perform Contracts.  Upon the occurrence of an
Event of Default, Agent (or its designee) may proceed to perform any and all of
the obligations of any Pledgor contained in any contract, lease, or other
agreement and exercise any and all rights of any Pledgor therein contained as
fully as such Pledgor itself could.

10.           Agent Appointed Attorney-in-Fact.  Each Pledgor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement.

11.           Agent May Perform.  If any of Pledgors fails to perform any
agreement contained herein, Agent may itself perform, or cause performance of,
such agreement, and the reasonable expenses of Agent incurred in connection
therewith shall be payable, jointly and severally, by Pledgors.

12.           Agent’s Duties.  The powers conferred on Agent hereunder are
solely to protect Agent’s interest in the Collateral, for the benefit of the
Lender Group and the Bank Product Provider, and shall not impose any duty upon
Agent to exercise any such powers.  Except for the safe custody of any
Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which Agent accords its own property.

9


--------------------------------------------------------------------------------




13.           Disposition of Pledged Interests by Agent.  None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Pledgor understands that in connection with such
disposition, Agent may approach only a restricted number of potential purchasers
and further understands that a sale under such circumstances may yield a lower
price for the Pledged Interests than if the Pledged Interests were registered
and qualified pursuant to federal and state securities laws and sold on the open
market.  Each Pledgor, therefore, agrees that:  (a) if Agent shall, pursuant to
the terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Agent shall have the right to rely upon
the advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest for sale and as to
the best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Agent has handled the disposition in
a commercially reasonable manner.

14.           Voting Rights.

(a)           Upon the occurrence and during the continuation of an Event of
Default, (i) Agent may, at its option, and with prior notice to any Pledgor, and
in addition to all rights and remedies available to Agent under any other
agreement, at law, in equity, or otherwise, exercise all voting rights, and all
other ownership or consensual rights in respect of the Pledged Interests owned
by such Pledgor, but under no circumstances is Agent obligated by the terms of
this Agreement to exercise such rights, and (ii) if Agent duly exercises its
right to vote any of such Pledged Interests, each Pledgor hereby appoints Agent,
such Pledgor ‘s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote
such Pledged Interests in any manner Agent deems advisable for or against all
matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be.  The power-of-attorney granted hereby is coupled
with an interest and shall be irrevocable.

(b)           For so long as any Pledgor shall have the right to vote the
Pledged Interests owned by it, such Pledgor covenants and agrees that it will
not, without the prior written consent of Agent, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of Agent and the other members of the Lender Group or the
value of the Pledged Interests.

15.           Remedies.  Upon the occurrence and during the continuance of an
Event of Default:

(a)           Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law.

(b)           Without limiting the generality of the foregoing, each Pledgor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any of Pledgors or
any other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Pledgors to, and each Pledgor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Pledgor regularly maintains Inventory, and (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable.  Each Pledgor agrees that, to the extent
notice of sale shall be required by law, at least 10 days notice to any of
Pledgors of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and
specifically such notice shall

10


--------------------------------------------------------------------------------




constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code.  Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

16.           Remedies Cumulative.  Each right, power, and remedy of Agent as
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Agent, of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent of any or all such other rights, powers, or remedies.

17.           Marshaling. Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising.  To
the extent that it lawfully may, each Pledgor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Agent’s rights and remedies under this Agreement
or under any other instrument creating or evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, each Pledgor hereby
irrevocably waives the benefits of all such laws.

18.           Indemnity and Expenses.

(a)           Each Pledgor agrees to indemnify Agent and the other members of
the Lender Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys fees) growing out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement) or any
other Loan Document to which such Pledgor is a party, except claims, losses or
liabilities resulting from the gross negligence or willful misconduct of the
party seeking indemnification as determined by a final non-appealable order of a
court of competent jurisdiction.  This provision shall survive the termination
of this Agreement and the Credit Agreement and the repayment of the Secured
Obligations.

(b)           Pledgors, jointly and severally, shall, upon demand, pay to Agent
(or Agent, may charge to the Loan Account) all the Lender Group Expenses which
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or, upon the occurrence or
continuation of an Event of Default, the sale of, collection from, or other
realization upon, any of the Collateral in accordance with this Agreement and
the other Loan Documents, (iii) the exercise or enforcement of any of the rights
of Agent hereunder or (iv) the failure by any of Pledgors to perform or observe
any of the provisions hereof.

19.           Merger, Amendments; Etc.  THIS WRITTEN AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  No waiver of any provision of this Agreement, and no consent to any
departure by any of Pledgors herefrom, shall in any event be effective unless
the same shall be in writing and signed by Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No amendment of any provision of this Agreement shall
be

11


--------------------------------------------------------------------------------




effective unless the same shall be in writing and signed by Agent and each of
Pledgors to which such amendment applies.

20.           Addresses for Notices.  All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Agent at its address specified in the Credit Agreement, and to Pledgors at the
address set forth below, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other party.

If to Black:

911 North Buffalo, Suite 201

 

Las Vegas, Nevada 89128

 

Attn: Robert R. Black, Sr., Trustee

 

 

If to Agent:

Wells Fargo Foothill, Inc.

 

2450 Colorado Avenue, Suite 3000 West

 

Santa Monica, California 90404

 

Attn: Specialty Finance Manager

 

Fax No.: 310-453-7442

 

21.           Continuing Security Interest: Assignments under Credit Agreement. 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
of Pledgors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any the
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such the
Lender herein or otherwise.  Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and this Agreement all rights to the Collateral shall revert to
Pledgors or any other Person entitled thereto.  At such time, Agent will
authorize the filing of appropriate termination statements to terminate such
Security Interests.  No transfer or renewal, extension, assignment, or
termination of this Agreement or of the Credit Agreement, any other Loan
Document, or any other instrument or document executed and delivered by any
Pledgor to Agent nor any additional Advances or other loans made by any the
Lender to Borrowers, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Pledgors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Provider, or any of them,
shall release any of Pledgors from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement.  Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth.  A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

22.           Governing Law.

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW

12


--------------------------------------------------------------------------------




YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B).

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH PLEDGOR AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 22.

(c)           EACH PLEDGOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PLEDGOR AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

23.           Compliance with Gaming Laws.  Notwithstanding anything to the
contrary contained herein or in any other Loan Documents, Agent expressly
acknowledges and agrees that the exercise of its rights and remedies under this
Agreement is subject to the mandatory provisions of the Gaming Laws. 
Specifically, Agent acknowledges and agrees that:

(a)           The pledge of the Investment Related Property by Pledgors, and any
restrictions on the transfer of and agreements not to encumber the Investment
Related Property contained in this Agreement or in any other Loan Document, are
not effective without the prior approval of the NGC upon the recommendation of
the NGCB.  The certificates or instruments representing or evidencing the
Investment Related Property may not be delivered to Agent until such approval
has been obtained.  The approval of the pledge of the Investment Related
Property may require amendment of this Agreement to include additional
references to regulatory requirements under the Gaming Laws.  In addition, no
amendment of this Agreement shall be effective until applicable approvals of the
Nevada Gaming Authorities have been obtained.

(b)           In the event that Agent exercises one or more of the remedies set
forth in this Agreement with respect to any Investment Related Property,
including without limitation, foreclosure or transfer of any interest in the
Investment Related Property (except back to Pledgors), the exercise of voting
and consensual rights, and any other resort to or enforcement of the security
interest in the Investment Related Property, such action shall require the
separate and prior approval of the Nevada Gaming Authorities and the licensing
of Agent, unless such licensing requirement is waived by the Nevada Gaming
Authorities.

(c)           Agent and any custodial agent of Agent in the State of Nevada
shall be required to comply with the conditions, if any, imposed by the Nevada
Gaming Authorities in connection with its approval of the pledge granted
hereunder by Pledgors, including, without limitation, the requirement that Agent
or its agent maintain the certificates evidencing the Investment Related
Property at a location in Nevada designated

13


--------------------------------------------------------------------------------




to the NGCB, and that Agent or its agent permit agents or employees of the NGCB
to inspect such certificates immediately upon request during normal business
hours.

(d)           Neither Agent nor any agent of Agent shall surrender possession of
any Investment Related Property to any Person other than Pledgors without the
prior approval of the Nevada Gaming Authorities or as otherwise permitted by the
Gaming Laws.

(e)           The approval by the Nevada Gaming Authorities of this Agreement,
or any amendment hereto, is not, and shall not be construed as, the approval,
either express or implied, of Agent to take any actions provided for in this
Agreement for which approval by the Nevada Gaming Authorities is required,
without first obtaining such prior and separate approval, to the extent required
by the Gaming Laws.

24.           Agent.  Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to
Agent, for the benefit of the Lender Group and the Bank Product Provider.

25.           Limited Recourse.  Notwithstanding anything contained in this
Agreement to the contrary, Pledgors shall not have any personal liability under
this Agreement for the Secured Obligations to Agent and/or the Lenders and any
claim based on or in respect of any of the Secured Obligations shall be enforced
only against the Collateral pledged hereunder and not against any other assets,
properties or funds of Pledgors or against any officer, director, manager,
member, shareholder of RBI.

26.           Waivers.

(a)           Each Pledgor hereby waives:  (i) notice of acceptance hereof;
(ii) notice of any loans or other financial accommodations made or extended
under the Credit Agreement, or the creation or existence of any Secured
Obligations; (iii) notice of the amount of the Secured Obligations, subject,
however, to such Pledgor’s right to make inquiry of Agent to ascertain the
amount of the Secured Obligations at any reasonable time; (iv) notice of any
adverse change in the financial condition of Borrowers or of any other fact that
might increase such Pledgor’s risk hereunder; (v) notice of presentment for
payment, demand, protest, and notice thereof as to any instrument among the Loan
Documents; (vi) notice of any Default or Event of Default under the Credit
Agreement; and (vii) all other notices and demands to which such Pledgor might
otherwise be entitled.

(b)           Each Pledgor hereby waives the right by statute or otherwise to
require any member of the Lender Group to institute suit against any Borrower or
to exhaust any rights and remedies which the Lender Group, has or may have
against such Borrower.  Each Pledgor further waives any defense arising by
reason of any disability or other defense (other than the defense that the
Secured Obligations shall have been performed and indefeasibly paid in cash, to
the extent of any such payment) of any Borrower or by reason of the cessation
from any cause whatsoever of the liability of any Borrower in respect thereof.

(c)           Each Pledgor hereby waives:  (i) any rights to assert against the
Lender Group any defense (legal or equitable), set-off, counterclaim, or claim
which such Pledgor may now or at any time hereafter have against any Borrower or
any other party liable to the Lender Group; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Secured Obligations or any security therefor; (iii) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Lender Group, including any defense based upon an election of
remedies by Lender under the provisions of §§ 580d and 726 of the California
Code of Civil Procedure or any similar law of any other jurisdiction to the
extent that a similar law exists; (iv) the benefit of any statute of limitations
affecting such Pledgor’s liability hereunder or the enforcement thereof, and any
act which shall defer or delay the operation of any statute of limitations
applicable to the Secured Obligations shall similarly operate to defer or delay
the operation of such statute of limitations applicable to such Pledgor’s
liability hereunder.

14


--------------------------------------------------------------------------------




(d)           Until such time as all of the Secured Obligations have been fully,
finally and indefeasibly paid in full in cash:  (i) each Pledgor hereby waives
and postpones any right of subrogation such Pledgor has or may have as against
Borrowers with respect to the Secured Obligations, including, without
limitation, under any one or more of California Civil Code §§ 2847, 2848, and
2849 or any similar law of any other jurisdiction to the extent that a similar
law exists; (ii) in addition, each Pledgor hereby waives and postpones any right
to proceed against Borrowers or any other Person, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims (irrespective of whether direct or indirect, liquidated or contingent),
with respect to the Secured Obligations; and (iii) in addition, each Pledgor
also hereby waives and postpones any right to proceed or to seek recourse
against or with respect to any property or asset of Borrowers.

(e)           If any of the Secured Obligations at any time are secured by a
mortgage or deed of trust upon real property, any member of the Lender Group may
elect, in their sole discretion, upon a default with respect to the Secured
Obligations, to foreclose such mortgage or deed of trust judicially or
nonjudicially in any manner permitted by law, before or after enforcing this
Agreement, without diminishing or affecting the liability of Pledgors
hereunder.  Each Pledgor understands that (a) by virtue of the operation of
California’s antideficiency law applicable to nonjudicial foreclosures, an
election by the Lender Group nonjudicially to foreclose such a mortgage or deed
of trust probably would have the effect of impairing or destroying rights of
subrogation, reimbursement, contribution, or indemnity of such Pledgor against
Borrowers or other guarantors or sureties, and (b) absent the waiver given by
such Pledgor herein, such an election would estop the Lender Group from
enforcing this Agreement against such Pledgor.  Understanding the foregoing, and
understanding that each Pledgor hereby is relinquishing a defense to the
enforceability of this Agreement, each Pledgor hereby waives any right to assert
against any member of the Lender Group any defense to the enforcement of this
Agreement, whether denominated “estoppel” or otherwise, based on or arising from
an election by any member of the Lender Group nonjudicially to foreclose any
such mortgage or deed of trust.  Each Pledgor understands that the effect of the
foregoing waiver may be that such Pledgor may have liability hereunder for
amounts with respect to which such Pledgor may be left without rights of
subrogation, reimbursement, contribution, or indemnity against Borrowers or
other guarantors or sureties.  Each Pledgor also agrees that the “fair market
value” provisions of Section 580a of the California Code of Civil Procedure or
any similar law of any other jurisdiction to the extent that a similar law
exists shall have no applicability with respect to the determination of such
Pledgor’s liability under this Agreement.

(f)            Without limiting the generality of any other waiver or other
provision set forth in this Agreement, each Pledgor waives all rights and
defenses that such Pledgor may have if Borrowers’ debt is secured by real
property.  This means, among other things:

(i)            any member of the Lender Group may collect from any Pledgor
without first foreclosing on any real or personal property collateral that may
be pledged by Borrowers.

(ii)           If any member of the Lender Group foreclose(s) on any real
property collateral that may be pledged by Borrowers:

(iii)          the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

(iv)          Agent may collect from any Pledgor even if Agent or the Lenders,
by foreclosing on the real property collateral, has/have destroyed any right
such Pledgor may have to collect from Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses
Pledgors may have if Borrowers’ debt is secured by real property.  These rights
and defenses are based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or any similar law of any other jurisdiction to the
extent that a similar law exists.

15


--------------------------------------------------------------------------------




(g)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS AGREEMENT, EACH PLEDGOR HEREBY WAIVES, TO THE
MAXIMUM EXTENT SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE
§§ 2787 THROUGH AND INCLUDING 2855, CALIFORNIA CODE OF CIVIL PROCEDURE §§ 580a,
580b, 580c, 580d, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL
CODE OR ANY SIMILAR LAW OF ANY OTHER JURISDICTION TO THE EXTENT THAT A SIMILAR
LAW EXISTS.

(h)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS AGREEMENT, EACH PLEDGOR WAIVES ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY LENDER, EVEN THOUGH THAT
ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY
FOR A SECURED OBLIGATION, HAS DESTROYED SUCH PLEDGOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST BORROWERS BY THE OPERATION OF SECTION 580d OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR OTHERWISE OR ANY SIMILAR LAW OF ANY OTHER
JURISDICTION TO THE EXTENT THAT A SIMILAR LAW EXISTS.

(i)            Without affecting the generality of this Section, each Pledgor
hereby also agrees to the following waivers:

(i)            Each Pledgor agrees that the Agent’s right to enforce this
Agreement is absolute and is not contingent upon the genuineness, validity or
enforceability of any of the Loan Documents.  Each Pledgor waives all benefits
and defenses it may have under California Civil Code Section 2810 or any similar
law of any other jurisdiction to the extent that a similar law exists and agrees
that Agent’s rights under this Agreement shall be enforceable even if Borrowers
had no liability at the time of execution of the Loan Documents or later ceases
to be liable.

(ii)           Each Pledgor waives all benefits and defenses it may have under
California Civil Code Section 2809 or any similar law of any other jurisdiction
to the extent that a similar law exists with respect to its obligations under
this Agreement and agrees that Agent’s rights under the Loan Documents will
remain enforceable even if the amount secured by the Loan Documents is larger in
amount and more burdensome than that for which Borrowers are responsible.  The
enforceability of this Agreement against Pledgors shall continue until all sums
due under the Loan Documents have been paid in full and shall not be limited or
affected in any way by any impairment or any diminution or loss of value of any
security or collateral for Borrowers’ obligations under the Loan Documents, from
whatever cause, the failure of any security interest in any such security or
collateral or any disability or other defense of Borrowers, any other guarantor
of Borrowers’ obligations under the Loan Documents, any pledgor of collateral
for any person’s obligations to any member of the Lender Group or any other
person in connection with the Loan Documents.

(iii)          Each Pledgor waives all benefits and defenses it may have under
California Civil Code Sections 2845, 2849 and 2850 or any similar law of any
other jurisdiction to the extent that a similar law exists with respect to its
obligations under this Agreement, including, without limitation, the right to
require Agent to (A) proceed against Borrowers, any guarantor of Borrowers’
obligations under the Loan Documents, any other pledgor of collateral for any
person’s obligations to the Lender Group or any other person in connection with
Borrowers’ loan, (B) proceed against or exhaust any other security or collateral
Agent may hold for the benefit of the Lender Group, or (C) pursue any other
right or remedy for such Pledgor’s benefit, and agrees that Agent may exercise
its right under this Agreement without taking any action against Borrowers, any
guarantor of Borrowers’ obligations under the Loan Documents, any pledgor of
collateral for any person’s obligations to the Lender Group or any other person
in connection with Borrowers’ loan, and without proceeding against or exhausting
any security or collateral Agent holds for the benefit of the Lender Group.

16


--------------------------------------------------------------------------------




27.           Miscellaneous.

(a)           This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

(c)           Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

[Signature pages to follow]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

ROBERT R. BLACK, SR., as trustee of The Robert R.
Black, Sr. Gaming Properties Trust u/a/d May 24, 2004, as
Pledgor

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

Name: Robert R. Black, Sr.

 

 

 

 

 

THE ROBERT R. BLACK, SR. GAMING PROPERTIES
TRUST U/A/D MAY 24, 2004, as Pledgor

 

 

 

By:

/s/ Robert R. Black, Sr

 

 

Name: Robert R. Black, Sr.

 

Title: Trustee

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED PARENT PLEDGE AGREEMENT]

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

WELLS FARGO FOOTHILL, INC., as Agent

 

 

 

By:

/s/ Kevin P. Smith

 

 

Name:

Kevin P. Smith

 

 

Title:

Vice President

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED PARENT PLEDGE AGREEMENT]


--------------------------------------------------------------------------------




SCHEDULE 1

 

PLEDGED COMPANIES

Name of Pledgor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

Robert R. Black, Sr.,
Trustee of the Robert R.
Black, Sr. Gaming
Properties Trust u/a/d
May 24, 2004

 

Black Gaming, LLC

 

9903

 

Membership
Interest

 

99.03

%

2,3

 

 


--------------------------------------------------------------------------------




SCHEDULE 2

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

Pledgor

 

Jurisdictions

 

 

 

Robert R. Black, Sr., Trustee
of the Robert R. Black, Sr.
Gaming Properties Trust
u/a/d May 24, 2004

 


Nevada Secretary of State
Clark County, Nevada

 


--------------------------------------------------------------------------------




SCHEDULE 3

Pledgor

 

Location

 

 

 

Robert R. Black, Sr., Trustee
of the Robert R. Black, Sr.
Gaming Properties Trust
u/a/d May 24, 2004

 

6885 West Charleston Blvd.
Las Vegas, NV 89117

 


--------------------------------------------------------------------------------




EXHIBIT A

 

Annex 1 to Pledge and Security Agreement

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of                               ,
20     , is delivered pursuant to Section 5(b) of the Parent  Pledge Agreement
referred to below.  The undersigned hereby agrees that this Pledged Interests
Addendum may be attached to that certain Parent Pledge Agreement, dated as of
December     , 2004 (as amended, restated, supplemented or otherwise modified
from time to time, the “Parent Pledge Agreement”), made by the undersigned in
favor of Wells Fargo Foothill, Inc., as Agent.  Capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the Parent
Pledge Agreement and/or the Credit Agreement.  The undersigned hereby agrees
that the additional interests listed on this Pledged Interests Addendum as set
forth below shall be and become part of the Pledged Interests pledged by the
undersigned to the Agent in the Parent Pledge Agreement and any pledged company
set forth on this Pledged Interests Addendum as set forth below shall be and
become a “Pledged Company” under the Parent Pledge Agreement, each with the same
force and effect as if originally named therein.

The undersigned hereby certifies that the representations and warranties set
forth in Section 4 of the Parent Pledge Agreement of the undersigned are true
and correct as to the Pledged Interests listed herein on and as of the date
hereof.

 

 

[PLEDGOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 


--------------------------------------------------------------------------------




 

Name of Pledgor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------